Citation Nr: 0922923	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for chronic strain of the left ankle with 
osteoporosis calcification with a history of tenosynovitis 
peroneal tendon (left ankle disability).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to 
August 1974.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for the 
left ankle disability and assigned a rating of 10 percent.  
The appeal was remanded for a Travel Board hearing in May 
2008, but the Veteran failed to appear for the hearing.  The 
claim is now under the jurisdiction of the RO in Houston, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was scheduled for a VA examination in November 
2008, but his caregiver contacted VA and stated that the 
Veteran was currently unable to report for the examination, 
as he was recovering from a left hip replacement and a 
fractured right shoulder.  This examination was never 
rescheduled.  As his last VA examination was in February 
2004, a more recent examination is essential to determine the 
Veteran's current level of disability.  When the available 
evidence is too old for adequate evaluation of the Veteran's 
current symptomatology, the duty to assist requires providing 
a new examination.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994) (holding a 23-month old psychiatric examination 
too remote in time to adequately support the Board's decision 
in an appeal for an increased rating). 

The Veteran has rescheduled many hearings in addition to the 
VA examination.  While the Board remains sympathetic to the 
various reasons he has been unable to report, it is worth 
noting that attending an examination would assist the Veteran 
in his claim for a higher rating.  The Veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for his ankle.  The entire 
claims file must be made available to 
the VA examiner.  Pertinent documents 
should be reviewed.  The examiner 
should conduct a complete history and 
physical.  The examiner should comment 
on any additional limitation caused by 
pain or functional impairment.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

